Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-4, drawn to Vehicular advertisement, classified in G 06Q 30/02.
	II. Claims 5-6, drawn to Advertisement, classified in G 06Q 30/0241.
	II. Claims 7-12, drawn to Targeted advertisement, classified in G 06Q 30/0251.

2.	The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as “ A system of connected vehicles, wherein when the connected vehicles are parked near each other in a parking lot, the connected vehicles are configured to reproduce one or more advertisements when one of the connected vehicles is determined to receive a signal from a remote controller associated with the one of the connected vehicles”  which is not required for Subcombination II, and III. Subcombination II has a separate utility such as “A connected vehicle including an advertisement system, wherein the advertisement system is configured to reproduce one or more advertisements comprising non-commercial information between reproductions of commercial advertisements on one or more external displays and/or external speakers of the connected vehicle, and wherein the non-commercial information comprises news, weather, traffic, sports scores, or other public information or announcements” which is not required for Subcombination I, and III.  Subcombination III has a separate utility such as “An advertisement platform for reproducing one or more advertisements, the advertisement platform comprising a plurality of connected vehicles forming a cluster of connected vehicles, wherein the plurality of connected vehicles is configured to reproduce an advertisement as a cluster advertisement or an interactive advertisement” which is not required for Subcombination I, and II.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because:
a. The inventions have acquired a separate status in the art in view of their different classification; 
b. The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
c. The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
d. The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.		

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elchanti whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). (FP FINISH).
/TAREK ELCHANTI/Primary Examiner, Art Unit 3621